Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered March 4, 1987, convicting him of assault in the second degree, upon his plea of guilty and imposing sentence.
Ordered that the judgment is affirmed.
A review of the plea minutes indicates that the defendant entered his plea knowingly, voluntarily and intelligently (see, People v Harris, 61 NY2d 9, 17).
We have reviewed the defendant’s remaining contention and conclude that it is without merit. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.